DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed July 19m 2021, with respect to Final Rejection - 05/18/2021 have been fully considered and are persuasive.  The Final Rejection - 05/18/2021 has been withdrawn. 
Claim Objections
Claims 1 and 14 are objected to because of the following minor informalities:  “wherein a side portion of the first protection pattern is contact with the upper portion of auxiliary electrode”. The limitation is missing “in”, such as “is in contact with”. Appropriate correction is required.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to Group II non-elected without traverse.  Accordingly, claim 20 has been cancelled.
Allowable Subject Matter
Claims 1-8, 10-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art reference US 20150008458 A1, US 20180226581 A1, US 9331308 B2, US 9287339 B2, US 9231030 B2, US 9088004 B2, US 8994010 B2, US 8957413 B2 discloses a display device having the claimed features including an auxiliary electrode laterally spaced apart from the opening where the auxiliary electrode is between a second electrode and a pixel defining layer. The art further discloses a bottom side of a protective contacting an upper surface of an auxiliary electrode. However the art is silent on the limitations in combination.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "the 
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the auxiliary electrode is between the second electrode and the pixel defining layer,… wherein a side portion of the first protection pattern is contact with the upper portion of auxiliary electrode”, as recited in Claim 14, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./ Examiner, Art Unit 2816                                                                                                                                                                                             /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898